DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The continuation data listed in Paragraph 1 of the specification for Application No. 15/944,680, filed April 3, 2018, should be updated, as Application No. 15/944,680 is now U.S. Patent No. 10,751,263.  Appropriate correction is required.

Claim Objections
Claim 31 is objected to because of the following informalities:  “past” should be “paste”; “hydroperoxide);” should be “hydroperoxide;”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  “(PTU;” should be “(PTU);”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 36 recites the limitation "The dental composition of claim 31" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31 is a method claim; the examiner will interpret claims 32 and 36 to depend from claim 23. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 23, 25-27, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2006/0189728), when taken with Optibond® SDS.
Regarding claims 23, 25-27, 30 and 36:  Qian (US ‘728) discloses dental compositions [abstract], wherein Example 5 [0072-0074] applies Optibond® dental primer (one bottle system; Optibond® contains 5-10 wt% glycerol phosphate dimethacrylate) to dentin, followed by application of the cement of Example 4 [0070-0071] to the primer layer from a dual syringe assembly [Ex. 5; 0072-0074]; the cement was cured and a bond strength of 26.0 MPa was achieved [0073].  Qian (US ‘728) discloses the cement of Example 4 [0070-0071] contains a Base paste and a Catalyst paste.  Qian (US ‘728) discloses the Baste contains 21.35 parts UDMA, 4.27 parts GDM, 2.85 parts HEMA (2-hydroxyethyl methacrylate [0052]), 0.142 parts CQ, 0.014 parts MEHQ, 0.285 parts EDMAB, 0.59 parts PTU (1-(2-pyridyl)-2-thiourea [0056]), 3.00 parts TS-530, 4.72 parts ST-OX-50 and 62.78 parts Sr/Zn FAS glass [Ex. 4; 0070].  Qian (US ‘728) discloses the Catalyst paste contains 5.56 parts BisGMA, 7.29 parts GDM, 2.78 parts HEMA, 3.47 parts ETMPTA, 12.16 parts GDM-P (glyceryldimethacrylate phosphate [0051]), 0.05 parts BHT, 0.063 parts TMBHPO (1,1,3,3-tetramethylbutyl hydroperoxide [0059]), 0.63 parts CHPO (cumene hydroperoxide [0046]), 2.43 parts water, 3.00 parts TS-530, 1.60 parts ST-OX-50 and 60.40 parts barium glass [Ex. 4; 0070].  
Qian (US ‘728) does not specifically disclose the bonding agent containing 8-16 wt% glycerol phosphate dimethacrylate.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Optibond® SDS provides evidence for Optibond® containing 5-10 wt% glycerol phosphate dimethacrylate §3.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2006/0189728) as applied to claim 23 above, and further in view of Utterodt et al. (US 2007/0040151).
Regarding claim 24:  Qian (US ‘728) renders the basic claimed composition obvious [as set forth above with respect to claim 23 above].
Qian (US ‘728) does not discloses a copper(II) compound.  However, Utterodt et al. (US ‘151) discloses dental compositions containing a hydroperoxide, a thiourea and a copper accelerator [abstract], such as copper acetylacetonate (Cu(acac)2) [0644, 0657-0659].  Qian (US ‘728) and Utterodt et al. (US ‘151) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental compositions containing a hydroperoxide and a thiourea.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a copper accelerator, such as copper acetylacetonate (Cu(acac)2), as taught by Utterodt et al. (US ‘151) in the invention of Qian (US ‘728), and would have been motivated to do so since Utterodt et al. (US ‘151) suggests that a copper accelerator, such as copper acetylacetonate (Cu(acac)2) affords improved initiator effect of the thiourea-hydroperoxide initiator system [0010-0017].

29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2006/0189728) as applied to claim 23 above, and further in view of Hansen et al. (US 2010/0028835).
Regarding claim 29:  Qian (US ‘728) renders the basic claimed composition obvious [as set forth above with respect to claim 23 above]; wherein Qian (US ‘728) discloses crowns [abstract; 0039].
Qian (US ‘728) does not discloses a zirconia crown.  However, Hansen et al. (US ‘235) discloses zirconia dental crowns [abstract].  Qian (US ‘728) and Hansen et al. (US ‘235) are analogous art because they are concerned with a similar technical difficulty, namely dental crowns.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a zirconia crown, as taught by Hansen et al. (US ‘235) in the invention of Qian (US ‘728), and would have been motivated to do so since Hansen et al. (US ‘235) suggests zirconia crowns affords an aesthetic outer surface mimicking a natural tooth [abstract].

Claims 31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2006/0189728), when taken with Optibond® SDS, in view of Utterodt et al. (US 2007/0040151).
Regarding claims 31, 33 and 35:  Qian (US ‘728) discloses methods of dental restorations [abstract], wherein Example 5 [0072-0074] applies Optibond® dental primer (one bottle system; Optibond® contains 5-10 wt% glycerol phosphate dimethacrylate) to dentin, followed by application of the cement of Example 4 [0070-0071] to the primer layer from a dual syringe assembly [Ex. 5; 0072-0074]; the cement was cured and a bond strength of 26.0 MPa was  (US ‘728) discloses the cement of Example 4 [0070-0071] contains a Base paste and a Catalyst paste.  Qian (US ‘728) discloses the Baste contains 21.35 parts UDMA, 4.27 parts GDM, 2.85 parts HEMA (2-hydroxyethyl methacrylate [0052]), 0.142 parts CQ, 0.014 parts MEHQ, 0.285 parts EDMAB, 0.59 parts PTU (1-(2-pyridyl)-2-thiourea [0056]), 3.00 parts TS-530, 4.72 parts ST-OX-50 and 62.78 parts Sr/Zn FAS glass [Ex. 4; 0070].  Qian (US ‘728) discloses the Catalyst paste contains 5.56 parts BisGMA, 7.29 parts GDM, 2.78 parts HEMA, 3.47 parts ETMPTA, 12.16 parts GDM-P (glyceryldimethacrylate phosphate [0051]), 0.05 parts BHT, 0.063 parts TMBHPO (1,1,3,3-tetramethylbutyl hydroperoxide [0059]), 0.63 parts CHPO (cumene hydroperoxide [0046]), 2.43 parts water, 3.00 parts TS-530, 1.60 parts ST-OX-50 and 60.40 parts barium glass [Ex. 4; 0070].  
Qian (US ‘728) does not discloses a copper(II) compound.  However, Utterodt et al. (US ‘151) discloses dental compositions containing a hydroperoxide, a thiourea and a copper accelerator [abstract], such as copper acetylacetonate (Cu(acac)2) [0644, 0657-0659].  Qian (US ‘728) and Utterodt et al. (US ‘151) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental compositions containing a hydroperoxide and a thiourea.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a copper accelerator, such as copper acetylacetonate (Cu(acac)2), as taught by Utterodt et al. (US ‘151) in the invention of Qian (US ‘728), and would have been motivated to do so since Utterodt et al. (US ‘151) suggests that a copper accelerator, such as copper acetylacetonate (Cu(acac)2) affords improved initiator effect of the thiourea-hydroperoxide initiator system [0010-0017].
Optibond® SDS provides evidence for Optibond® containing 5-10 wt% glycerol phosphate dimethacrylate §3.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2006/0189728) in view of Utterodt et al. (US 2007/0040151) as applied to claim 31 above, and further in view of Hansen et al. (US 2010/0028835).
Regarding claim 34:  Qian (US ‘728) and Utterodt et al. (US ‘151) renders the basic claimed method obvious [as set forth above with respect to claim 31 above]; wherein Qian (US ‘728) discloses crowns [abstract; 0039].
Qian (US ‘728) does not discloses a zirconia crown.  However, Hansen et al. (US ‘235) discloses zirconia dental crowns [abstract].  Qian (US ‘728) and Hansen et al. (US ‘235) are analogous art because they are concerned with a similar technical difficulty, namely dental crowns.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a zirconia crown, as taught by Hansen et al. (US ‘235) in the invention of Qian (US ‘728), and would have been motivated to do so since Hansen et al. (US ‘235) suggests zirconia crowns affords an aesthetic outer surface mimicking a natural tooth [abstract].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,751,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the dental composition and .

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767